IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LESTER RAPHAEL CHEATUM,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2595

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed July 8, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

Christopher Crawford, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, Donna A. Gerace and David Llanes, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.